Title: From Benjamin Franklin to Richard Price, 27 November 1780
From: Franklin, Benjamin
To: Price, Richard


Dear Friend,
Nov. 27. 1780.
I thank you much for the Pamphlets, you have sent me from time to time. They contain much important Information, and are written in that true Publick Spirit and sincere zeal for the Welfare of Mankind, by which your Character has ever been distinguished.— I rejoice to hear that your Health is better, I hope it will enable you long to continue your Usefulness. I have lately had a severe Fit of the Gout which confined me six Weeks, but I think it has done me much Good. Please to present my Respects and best Wishes to Dr. Priestly, & belive me to be with the Sincerest Esteem & affection. Your ever
Dr. Price.
